DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 

Following prior arts are considered pertinent to applicant's disclosure.
US 8272053 B2 (hereinafter MARKHAM)
US 10043360 B1 (hereinafter MULLINS)
US 20180219914 A1 (hereinafter Reith)
US 20190138512 A1 (hereinafter Pourmohammad)
US 20170169231 A1 (hereinafter INTEL)
US 20160105644 A1 (hereinafter MASTER LOCK; teaches sending alarm to operators having tier para 19, 20, 161)
US 20190095820 A1 (building risk analysis with risk score ; Fig.18E)
US 20190188797 A1 (risk analysis and monitoring using machine learning system)
US 20030093514 A1 (classifying risk from sensor data using machine learning )
US 20180367561 A1 (machine learning based risk alerting and escalation para 62, Fig.5)



Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection based on new prior art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over MARKHAM in view of MULLINS in view of Reith in view of Pourmohammad.


Regarding claims 1 and 19, MARKHAM discloses a method; and a system comprising: 
a processor; and a memory communicatively coupled to the processor, the memory storing instructions, which when executed by the processor, cause the system to [(software executed by a microprocessor on a computer system, the software stored on computer readable media such as memory; fig 8; column 11, line 40-54) )]  receiving, by a computer system, premises data including sensor data generated by one or more sensor devices located at a physical premises  [( (sensors, as shown in figure 1, monitor a physical environment in a physical layout having a protected entry and rooms (a physical premises) where system 70 (computer system), uses a dynamic evidence aggregator/DEA 71 to receive results or reports from multiple sensors (sensor data) such as motion detection or door openings (premises data); abstract; column 3, line 32-58; column 12, line 43-67) )];
 processing, by the computer system, the premises data using a machine learning model to generate a risk score associated with the physical premises [( (system 70 (computer system) includes a Bayesian estimation network and calculus (machine learning model) using knowledge to cluster the reports (processing the  )]  the risk score includes a real-time risk value representing a quantified evaluation of a likelihood of criminal activity occurring at the physical premises [( (assigning scores (risk score) for the likelihood that the hypothesis occurred (quantified evaluation) relating to an attack (criminal activity) such as tailgating at the physical layout (physical premises); column 4, lines 4-10, 51-67; column 8, line 32-35; column 12, line 43-48; providing a real-time flow of hypotheses for assigning the scores (real-time risk score) for the likelihood that the hypothesis occurred relating to an attack (criminal activity) such as tailgating at the physical layout (physical premises); column 4, lines 4-10, 51-67; column 8, line 32-35; column 12, line 43-48); likelihood of occurrence {column 4 lines 4-10 ) )]; 
receiving, by the computer system, an alarm generated by a monitoring device located at the physical premises [(reports received by the system may suggest an instance of a door alarm as determined by a passive infrared/PIR motion sensor (a monitoring device) when a person enters a room (physical premises); column 9, line 40-44 column 18, line 6-22; column 12, line 47-55) )]; and 
MARKHAM also describes selective routing of alarm based on risk score (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11).

MARKHAM does not explicitly disclose selecting, selecting, by the computer system, based on the risk score associated with the physical premises, a signal indicative of the 

However in the same/related field of endeavor, MULLINS discloses selecting, by the computer system, based on the risk score associated with the physical premises, a signal indicative of the alarm and a particular operator from a plurality of operators, wherein the plurality of operators are remote to the computer system [(column 9 lines 44-60, based on score different alarm {teaches a signal indicative of } such as message, score video is chosen. Also based on the score alerting/selecting store security or law enforcement official {plurality of operators; also see signal output from the Raptor-vision in Fig.6, Raptor-vision is the security system {column 7, lines 45}. Raptor-vision box is a separate system {see Fig.12} that is not carried by the operators, therefore the operators are remote to the raptor system/computer system} )] ; and routing, by the computer system, the signal indicative of the alarm for delivery to the particular operator [(as discussed above, the alarm is route and delivered to a particular operator)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhanced system capabilities of better managing security personnel/resource based on threat type.  

MARKHAM in view of Mullins does not explicitly disclose risk score including a forecast risk value independently calculated 

However in the same/related field of endeavor, Reith discloses risk score including a forecast risk value independently calculated [(“one or more scores for different security parameters, such as (without limitation), type of security attack, severity of the security attack, probability of a security attack, number of security attacks experienced in a predetermined period or anticipated in a future period, etc.” para 20; also see para 23, 33)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhanced system capabilities of providing advanced security environment [(Reith para 24)] .  

MARKHAM in view of Mullins in view of Reith does not explicitly disclose wherein the real-time risk value and the forecast risk value are weighted in the risk score based on a geographical location of the physical premises; 

However in the same/related field of endeavor, Pourmohammed discloses the risk values are weighted in the risk score based on a geographical location of the physical [(para 317; weight corresponding to geographical proximity in the risk score; also see para 329 “dynamic risk 332 can represent the real-time activities and the possible risk on the assets. The baseline risk 334 can provide an indication of the long-term risk scores for an asset or a geographical area” )] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhanced system capabilities of providing advanced security environment 


As per claim 3, MARKHAM discloses the method of claim 2. MARKHAM additionally discloses wherein the signal indicative of the alarm is routed for delivery to the particular operator (as previously disclosed by MARKHAM) in response to determining that the risk score satisfies a specified criterion for routing alarms (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11). MARKHAM does not disclose wherein the particular operator is associated with a particular tier of operators and routing alarms to the particular tier of operators.
However in the same/related field of endeavor, MULLINS discloses wherein the particular operator is associated with a particular tier of operators and routing alarms to the particular tier of operators [(MULLINS column 9 lines 44-60; store security personnel and law enforcement personnel teaches different tiers of operator; as they posse different level of capabilities in providing security  )] . 
Motivation is similar to claim 1.

As per claim 4, MARKHAM discloses the method of claim 3. MARKHAM does not disclose wherein the particular operator is associated with the particular tier based on a level of experience of the particular operator. MULLINS discloses wherein the particular operator is associated with the particular tier based on a level of experience of the particular operator [(MULLINS column 9 lines 44-60; store security personnel and law enforcement personnel teaches different tiers of operator; as they posse different level of capabilities/experience in providing security)] . 
Motivation is similar to claim 1.


As per claim 5, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the plurality of operators are associated with a centralized monitoring operations facility (system 40 may be a standalone analysis system (a centralized monitoring operations facility) and may transmit correlation hypotheses to other analysis entities (operators) associated with the facility; column 5, line 4-14), the centralized monitoring operations facility tasked with reviewing alarms from a plurality of monitored physical premises (operator console 33 of system 40 (centralized monitoring operations facility) used by a security personnel to examine the likely security situations output as 

As per claims 6 and 22, MARKHAM discloses the method of claim 1 and the system of claim 19, respectively. MARKHAM additionally discloses wherein processing the alarm includes: causing display of a visual output indicative of the alarm at a display device, the visual output configured based on the risk score associated with the physical premises (operator console 33 used by a security personnel may interact with the status and display module 32 (display device) which includes the alarm, with a graphical user interface (visual output indicative of the alarm) for examining the scores (risk score associated with the physical premises) such that the security personnel is provided with greater awareness of the security situation; fig 2; column 2, line 35-41; column 3, line 11-16; column 4, line 3-11; column 6, line 25-34; column 10, line 6-8).



As per claim 7, MARKHAM discloses the method of claim 6. MARKHAM additionally discloses wherein causing display of the visual output indicative of the alarm (as previously disclosed by MARKHAM) includes: determining that the risk score satisfies a specified criterion (when the score being examined is determined to be a likely security 

As per claim 8, MARKHAM discloses the method of claim 7. MARKHAM additionally discloses wherein visually prioritizing the indication of the alarm in the visual output (as previously disclosed by MARKHAM) includes any one or more of: highlighting the indication, sizing the indication larger relative to indications of other alarms; or placing the indication of the alarm higher in a displayed listing of multiple indications of other alarms (ranking the current hypotheses corresponding to output 52 alarms in the display (placing the indication of the alarm higher in a displayed listing) in the hypothesis display according to the likelihood with respect to a taxonomy of reports providing an indication of possible associated reports (multiple indications of other alarms); column 10, line 4-27).

As per claim 9, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses causing display of a visual output indicative of the risk score associated with the physical premises at a display device (operator console 33 used by a security 

As per claim 10, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data includes: real-time premises data indicative of current conditions at the physical premises; and/or historical premises data indicative of past conditions at the physical premises (analyzing the data flowing from the sensors (premises data) in near real-time (indicative of current conditions); column 5, line 62-65).

As per claim 11, MARKHAM in view of Reith discloses the method of claim 1. MARKHAM additionally discloses wherein the risk score includes: a real-time risk score representing a quantified evaluation of a current likelihood of criminal activity occurring at the physical premises[(providing a real-time flow of hypotheses for assigning the scores (real-time risk score) for the likelihood that the hypothesis occurred relating to an attack (criminal activity) such as tailgating at the physical layout (physical premises); MARKHAM column 4, lines 4-10, 51-67; column 8, line 32-35; column 12, line 43-48; likelihood of occurrence {column 4 lines 4-10 );  and Reith “one or more scores for different security parameters, such as (without limitation), type of security attack, severity of the security attack, probability of a security attack, number of security attacks experienced in a predetermined period or anticipated in a future period, etc.” para 20; also see para 23, 33; and Reith .” para 20; also see para 23, 33)]; 
a historical risk score representing a quantified evaluation of a past likelihood of criminal activity occurring at the physical premises [(; MARKHAM column 4, lines 51-67 the likelihood that the hypothesis has occurred; column 8, line 32-35; column 12, line 43-48; AND Reith “one or more scores for different security parameters, such as (without limitation), type of security attack, severity of the security attack, probability of a security attack, number of security attacks experienced in a predetermined period or anticipated in a future period, etc.” para 20; also see para 23, 33; and Reith .” para 20; also see para 23, 33)))];  ; 
and a forecast risk score representing a quantified evaluation of a future likelihood of criminal activity occurring at the physical premises (providing a real-time flow of hypotheses for assigning the scores (real-time risk score) for the likelihood that the hypothesis occurred relating to an attack (criminal activity) such as tailgating at the physical layout (physical premises); column 4, line 51-67; column 8, line 32-35; column 12, line 43-48; AND Reith “one or more scores for different security parameters, such as (without limitation), type of security attack, severity of the security attack, probability of a security attack, number of security attacks experienced in a predetermined period or anticipated in a future period, etc.” para 20; also see para 23, 33; and Reith .” para 20; also see para 23, 33).

As per claim 12, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses continually updating, by the computer system, the risk score associated with the physical premises in real-time as new premises data is received (providing a real-time flow of hypotheses that assigns scores for plausibility (continually updating the risk score in real-time) by analyzing the flow of data from the sensors as it flows into the system in near real time (as new premises data is received); column 4, line 51-60; column 5, line 61-67; column 10, line 51-56).

As per claim 13, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses receiving, by the computer system, feedback information indicative of whether the alarm was associated with actual criminal activity (new reports are added as evidence (feedback information) that may be aggregated to improve situation awareness in the physical security setting to improve assessment of the likelihood that the particular hypothesis was the cause of the sensor reports (whether the alarm was associated with actual criminal activity); column 9, line 36-40; column 10, line 43-56); and causing, by the computer system, the machine learning model to be updated based on the feedback information (arriving at the assessment as new reports are added as evidence using reasoning through propagation (based on the feedback information) according to the Bayesian networks (machine learning model to be updated); column 4, line 51-67; column 8, line 61 to column 9, line 4; column 10, line 51-56; Also see “The adapt the system to correlate sensor reports from the physical environment ……….the system may improve overall situation awareness” { column 9 lines 40-55}).

As per claim 14, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses allocating computing resources to process alarms based on the risk score associated with the physical premises (the system correlates (processing) the sensor reports that include the instance of the door alarm or fire alarm using probabilistic hypothesis correlation and analysis from the Bayesian nets and provide score to determine interested and uninterested hypothesis {column 4 lines 4-11}; further computer resource is provide to interesting hypothesis {Fig.6 col.11 lines 25-30}  in terms of using a single processor organized as virtual machines {column 11, line 55-58}).
As per claim 15, MARKHAM in view of MULLINS further teaches configuring the monitoring device located at the physical premises based on the risk score associated with the physical premises (MULLINS Column 11, line64-column 12 line 6. column 9 lines 44-60)
Motivation is similar to claim 1.

As per claim 16, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses aggregating the risk score associated with the physical premises with risk scores associated with other physical premises to generate an aggregated risk score (clustering and aggregating the hypotheses (aggregating the risk score) using reports 

As per claim 17, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data further includes data from a third-party data source (third-party sensors (source) may be placed throughout the protected facility to provide data (premises data); column 4, line 42-50).

As per claim 18, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data includes any one or more of location data, weather data, light level data, and crime data (sensor reports (premises data) includes location and canonical attack name (crime data); column 5, line 14-16).

As per claim 21: see analysis of claim 3 & 4

Regarding Claim 23. Please see the analysis of claim 1 and note MARKHAM teaches a system for routing alarms generated by a security system at a physical premises, the system comprising[(Fig.2)] :[(tracking database 26 (data store) storing sensor reports (premises data); column 3, line 23-27)] :	 a risk evaluation server, the risk evaluation server communicatively coupled to the data store[(authentication and location module 24, which incorporates the dynamic evidence aggregator/DEA 71, to develop conclusions about the likelihood of possible attacks, implemented as software executed on a server (risk evaluation server), that interacts with (communicably coupled) the tracking database 26 (data store); column 3, line 3-12; column 8, line 9-18; column 11, line 49-54)] , the risk evaluation server configured to:	 access the premises data associated with the physical premises from the data store[(the software executed on the server (risk evaluation server) may use sensor reports (data associated with the physical premises) stored in the tracking database (data store); column 3, line 23-31; column 11, line 50-54)] :	 and process the premises data using a machine learning model to generate a risk score associated with the physical premises[(system 70 (computer system) includes a Bayesian estimation network and calculus (machine learning model) using knowledge to cluster the reports (processing the premises data) to assign scores (risk score); column 3, line 41-48 and line 59-67)] , the risk score [(assigning the scores (risk score) for the likelihood that the hypothesis occurred (quantified evaluation) relating to an attack (criminal activity) such as tailgating at the physical layout (premises); column 4, line 51-67; column 8, line 32-35; column 12, line 43-48))] :	 and an alarm balancing server, the alarm balancing server communicatively coupled to the risk evaluation server [(a server for doing operations including an access control check using an access controller 209 and hypothesis assessor to reduce false alarm rates (alarm balancing server), in the computer networked environment (communicably coupled) with the DEA 71 implemented as software executed on the server (risk evaluation server); column 2, line 47-54; column 3, line 33-36; column 12, line 33-36)] and the security system at the physical premises[(in the computer networked environment of the security system for protecting the physical installation (premises); column 12, line 19-23; claim 1 of MARKHAM))] , 
the risk evaluation server configured to: receive an alarm signal from the security system located at the physical premises [(the reports received by the system, executed as software on the server (risk evaluation server), may suggest an instance of a door alarm (alarm signal from the security system) when a person enters the room (physical premises); column 9, line 40-44; column 11, line 50-54; column 18, line 6-22) )], access [( (assigning (access) scores (risk score) for the likelihood that the hypothesis occurred relating to an attack using the software executed on the server (risk evaluation server); column 4, line 51-67; column 8, line 32-35; column 11, line 50-54; column 12, line 43-48) )]; 

As per claim 24, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses wherein the alarm signal is routed for delivery to the particular operator (as previously disclosed by MARKHAM) (as previously disclosed by MARKHAM) in response to: determining that the risk associated with the physical premises satisfies a threshold criterion (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11). MARKHAM does not disclose a threshold criterion associated with a particular tier of a plurality of tiers of operators at the monitoring facility; and determining that the particular operator is in the particular tier. MULLINS discloses a threshold criterion associated with a particular tier of a plurality of tiers of operators at the monitoring facility  and determining that the particular operator is in the particular tier [(MULLINS column 9 lines 44-60; store security personnel and law enforcement personnel teaches different tiers of operator; as they posse different level of capabilities/experience in providing security; the different tiers of operator are selected based on threat level, so determining who belongs to where or more important is understood)] . 


As per claim 25, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses a sensor controller device, the sensor controller device communicatively coupled to the data store and to one or more sensor devices located at the physical premises (the system 70 includes a dynamic evidence aggregator/DEA 71 (sensor controller device), connected to tracking database 26 (data store) combining results from multiple sensors (devices located at the physical premises); column 3, line 1-8, line 23-35), the sensor controller device configured to: receive sensor data generated by the one or more sensor devices located at the physical premises (DEA 71 to combine results (data generated) from the multiple sensors; column 3, line 33-36); and transmit the sensor data to the data store for storage (the sensor reports (data) are stored in the tracking database (for storage); column 3, line 23-27), wherein the premises data includes at least some of the sensor data (sensors, as shown in figure 1, monitor a physical environment in a physical layout having a protected entry and rooms, receiving results or reports from multiple sensors such as motion detection or door openings (premises data includes some of the sensor data); abstract; column 3, line 32-58; column 12, line 43-67).

As per claim 26, MARKHAM discloses the system of claim 25. MARKHAM additionally discloses wherein the sensor controller device is further configured to: process the sensor data to transform the sensor data (the DEA 71 (sensor controller device) process the sensor reports and translates the reports (transform the sensor data); 

Regrding claim 28. MARKHAM in view of MULLINS in view of Reith in view of Pourmohammad additionally teaches the method of claim 1, wherein the real-time risk value and the forecast risk value are weighted in the risk score based on a combination of the geographical location of the physical premises, weather at the physical premises, and light level at the physical premises [(Pourmohammed para 317 for geographic location, para 344-345 for weather and Reith para 35 for light level, especially “the user may be more susceptible to a security attack). Various ambient conditions may also help develop a susceptibility profile of a user. For example, a light sensor may indicate the length of time that a user operates a user equipment 200 under non-optimal ambient lighting conditions (e.g., too dark or too bright)”   )] .


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over MARKHAM in view of MULLINS in view of Reith in view of Pourmohammad in view of INTEL.

As per claim 27, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses a model training server, the model training server communicatively coupled to the data store (using Bayesian networks for probabilistic reason as software implemented by a server (model training software) that uses evidence from tracking database (data store); column 8, line 61-67; column 11, line 50-54), the model training server configured to: receive feedback information from the alarm monitoring facility, the feedback information indicative of whether the alarm was associated with actual criminal activity (where new reports are added as evidence (receive feedback information) from the monitored facility (alarm monitoring facility) that may be aggregated to improve situation awareness in the physical security setting to improve assessment of the likelihood that the particular hypothesis was the cause of the sensor reports (whether the alarm was associated with actual criminal activity); column 3, line 32-40; column 9, line 36-40; column 10, line 43-56); train an updated version of the machine learning model using training data that includes the feedback data (arriving at the assessment using reasoning through propagation (train an updated version) according to the Bayesian networks (the machine learning model to be updated) as new reports are added as evidence (training data that includes the feedback data); column 4, line 51-59; column 8, line 61 to column 9, line 4; column 10, line 51-56).  [(Also see Pourmohammad, Fig.6, 11 and 18B )] 

in view of MULLINS does not disclose store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever. INTEL discloses store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever (changing model parameters of a machine-learning classifier with updated threat training data (trained updated version of the machine learning model) in memory of a trusted execution environment (data store) for elevated risk monitoring by a computing device (risk evaluation server); para [0019], [0046], [0055], [0059], [0063]).

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to
modify the teaching of MARKHAM in view of MULLINS to include store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever as disclosed by INTEL, to gain the advantage of maintaining a database of training data that used to train the machine-learning classifier to improve classification accuracy (INTEL; para [0015], [0031]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486